DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the claims filed 1/22/2020.
Claims 1-19 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/7/2021 and 1/22/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 7-8, 13-14, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dooley et al. in US Patent Application Publication 2018/0274381 (“Dooley”).
Regarding claims 1, 7, and 13, Dooley discloses an additively manufactured (paragraph [0051]) turbine rotor blade, comprising: 	an airfoil body including a concave pressure side outer wall and a convex suction side outer wall 
Regarding claims 2, 8, and 14 Dooley discloses the turbine rotor blade of claim 1, wherein the coolant transfer passage includes a first open end in fluid communication with the first wheel space portion and a second open end in fluid communication with the second wheel space portion (see the hollow cavity 552 or coolant transfer passage extending through the shank to the left and right sides of Fig. 12), wherein the first open end and the second open end face in a circumferential direction relative to the airfoil body (Fig. 12; paragraph [0040]-[0041]).
Regarding claim 19, Dooley discloses the set of turbine rotor blades of claim 13, wherein the at least one angel wing of the second and third turbine rotor blades each include a coolant transfer passage defined therethrough, the coolant transfer passage fluidly coupling wheel space portions on opposing sides of the shank of each respective turbine rotor blade (Dooley discloses a gas turbine engine which has a plurality of the blades seen in Fig. 12 and thus anticipates all of the limitations of claim 19 as .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 9, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dooley as applied above in view of Lacy et al. in US Patent Application Publication 2011/0223004 (“Lacy”).
Regarding claims 3, 9, and 15, Dooley as applied above against claim 1 is silent to the outer walls (airfoil skin) defining a radially extending chamber that extends into the shank, and wherein the coolant transfer passage is fluidly isolated from the radially extending chamber.	Lacy teaches an analogous cooled gas turbine engine blade, like Dooley, notably including equivalent angel wings (40 Fig. 1) and a coolant transfer passage 56 as part of the root of the blade .

Allowable Subject Matter
Claims 4-6, 10-12, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 4-5, 10-11, and 16-17, each of these claims recites additional angel wings beyond what has been established in respective independent claims.  The art of record clearly anticipates or suggests gas turbine engine rotor blades having pluralities of angel wings, however, the art of record does not disclose or suggest each angel wing of a pair including a respective coolant transfer passage.  Dooley applied above was interpreted to read on the independent claims by equating a coolant passage extending circumferentially between angel wings on the sides of a blade to the coolant passage claimed by Applicant.   Dooley may not be appropriately interpreted as disclosing or suggesting multiple coolant transfer passages extending through multiple angel wings so as to fluidly connect to a circumferentially adjacent blade shank (as claimed: “each angel wing of the first pair 
Regarding claims 6, 12, and 18, these claims find themselves allowable upon analogous grounds as claims 4, 10, and 16.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20180187554 discloses a gas turbine engine platform cooling arrangement to cool adjacent blade platforms.  US2016/0170983 discloses a gas turbine engine with a fluid cooled shank angel wing, but lacks the particular claimed passage structure Applicant instantly discloses and claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDON T BROCKMAN whose telephone number is (571)270-3263.  The examiner can normally be reached on Mon-Fri 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745